                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                        LITTLE ROCK DIVISION

LAURA KENNEDY                                                     PLAINTIFF

v.                           No. 4:17-CV-00580-JM-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner
of Social Security Administration                               DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is REVERSED AND REMANDED.

Judgment is entered in favor of the Plaintiff.

      DATED this 30th day of October, 2018.



                                        _______________________________
                                        UNITED STATES DISTRICT JUDGE

 
